Title: From Thomas Jefferson to Benjamin Henry Latrobe, 3 April 1805
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                  
                     Dear Sir 
                     
                     Monticello Apr. 3. 05.
                  
                  I return you mr Lenthal’s letter, on which the most painful observation is that it furnishes proof in addition to suggestions which have been recieved that he is not always in a state of temperance. should he take this turn, he would be a real loss. I have by this post desired mr Munroe to settle his account @ 4. D. a day, back from the beginning because that seems to have been his own desire.   I am writing with a Polygraph made for billet paper. it is 11. by 15. I. but I have made a model for mr Peale showing that for the same sized paper it may be reduced to 8. by 12 I. I set out in ten days on my return to Washington. Accept friendly salutations & assurances of esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               